Mr. Justice Hernandez
delivered the opinion of the court.
This is an appeal taken by Isidoro Alonzo from a decision of the Registrar of Property of Guayama, refusing- admission to record of the certificate of purchase of a rural estate.
In proceedings instituted by the Collector of Internal Revenue of Guayama against Benito Rivera for the recovery of taxes, attachment was levied on a rural estate as the property of said Rivera, the same consisting of 10 cuerdas of land and a house in barrio “Carite” of Guayama, bounded on the north by lands belonging to Juan B. Llinas, on the south, by those of Ceferino Velazquez, on the east, by those of Rafael Larrauri, and on the west, by those of the Estate of Juan Goto, which property was sold to Isidoro Alonzo, in whose favor the proper certificate of sale had been issued.
Said document having been presented to the Registrar of Property of Guayama for admission to record, the same was *35by him refused for the reasons set forth in the following decision :
“Admission to record of this document is refused, because the property sold does not appear recorded in the name of the delinquent taxpayer, ncr in that of any other person, and cautionary notice is entered in accordance with the Act of March 1, 1902, to have effect during four months, at folio 32, over, volume 29, of Guayajna, property No. 1490, entry letter B. Gfuayama, November 15, 1908. Felipe Cuchi Arnau, Registrar.”
From the aforesaid decision Isidoro Alonzo took an appeal to this Supreme Court in the manner prescribed by the Act of March 1, 1902.
According to a decision rendered by this Supreme Court under date of January 25, 1905, in the administrative appeal by the People of Porto Rico v. The Registrar of Property, of Ponce, 8 P. R. Rep., 11, it is a fundamental principle of the Mortgage Law, contained in article 20 thereof, that to record or enter instruments transferring the ownership or possession of real property or property rights, the interest of the person conveying it, or in whose name the transfer or encumbrance is made, must be previously recorded, and that registrars shall refuse to record such instruments so long as this requirement has not been complied with, they being directly responsible for such damage as may be caused by them to third parties through violation of that provision, which cannot be understood as having been repealed by sections 351 and 352 of the Political Code of this Island which prescribe that registrars shall record the certificate of purchase referred to therein, for these sections must be construed to mean that the certificates of purchase issued by collectors shall be recorded subject to the provisions of the Mortgage Law, wherein are determined the cases and the manner in which the records shall be made.
The doctrine above set forth was also applied in deciding, on the 29th of October last, the administrative appeal of The *36American Railroad Co. of Porto Rico v. The Registrar of Property of Aguadilla.
The decision of the registrar of property, dated December 15, 1908, which gave rise to the present appeal, is affirmed, and a certified copy of the present decision is ordered to be forwarded to said registrar, for his guidance, together with the documents presented.

Affirmed.

Justices Pigueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.